Citation Nr: 1604703	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-37 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material has been received to reopen the claim for service connection for a low back disorder, and if so, whether service connection is warranted.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, and from December 1990 to May 1991.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This matter is before the Board of Veterans' Appeals (Board) on appeal of the October 2005, August 2012, and November 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The October 2005 rating decision granted, in pertinent part, service connection for PTSD and assigned a rating of 50 percent effective April 13, 2005.  The August 2012 rating decision granted service connection for diabetes mellitus and assigned a 20 percent rating.  The November 2012 rating decision denied, in pertinent part, the claim for service connection for a lumbar spine disorder. 

Regarding the claim for an increased PTSD rating, in March 2011, the Veteran testified before a Veterans Law Judge at a Travel Board hearing.  A copy of the hearing transcript is of record.  In a letter dated in July 2012, the Veteran was notified that the Veterans Law Judge who conducted the March 2011 Travel Board hearing was no longer employed by the Board and was offered the opportunity to have another hearing before a member of the Board.  He was advised that if he did not respond within 30 days from the date of the letter, the Board would assume that he does not want another hearing and proceed accordingly.  The Veteran did not respond.  Accordingly, there are no pending hearing requests at this time.

In a May 2011 decision, the Board denied entitlement to an initial evaluation in excess of 50 percent for PTSD.  The Veteran appealed the Board's May 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2012, the Court granted a Joint Motion, vacating the May 2011 Board decision and remanding the claim to the Board for compliance with the Joint Motion directives. In the Joint Motion, the Veteran's claim for an increased rating for his PTSD was noted to include consideration of entitlement to a TDIU since the issue was raised by the record.  

In August 2012 the Board remanded the claims for an initial rating in excess of 50 for PTSD and entitlement to a TDIU for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination.  This was accomplished, and the claims were readjudicated in a September 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

 The issues of (1) service connection for a lumbar spine disorder (reopened), and 
(2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 1985 rating decision denied service connection for a low back disorder; the Veteran did not submit a timely notice of disagreement to the rating decision and additional relevant evidence was not received within one year of the rating decision notice.
2.  The evidence received since the October 1985 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.

3.  The Veteran's PTSD symptoms have remained relatively consistent throughout the entire rating period on appeal.

4.  The Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, and mood, due to symptoms such as near-continuous depression and anxiety, avoidant symptoms, hypervigilance, sleep disturbance, anger and irritability, and intermittent suicidal and homicidal ideation.  

5.  For the entire rating period on appeal, the Veteran's PTSD has not been manifested by total occupational and social impairment.

6.  The Veteran's diabetes mellitus disability requires an oral hypoglycemic agent and a restricted diet, but has not been shown to require regulation of activities.

7.  The Veteran's skin disorder, diagnosed as dermatitis, is a noncompensable complications associated with his diabetes disability.


CONCLUSIONS OF LAW

1.  The October 1985 rating decision, which denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received subsequent to the October 1985 rating decision is new and material; the claim for service connection for a low back disorder is reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  For the entire initial rating period on appeal, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for an initial disability rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 3.102, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The Veteran's previously denied claim for service connection for a low back disorder is reopened, as explained below.  The claim for service connection for a lumbar spine disorder is remanded.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required.

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Part of the appeal arises from the Veteran's disagreement with the initial ratings following the grant of service connection for PTSD and diabetes; as such, no additional notice is required regarding those claims.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The evidence of record includes service treatment records, private and VA treatment records, Social Security Administration disability records, and the Veteran's statements.  In September 2006, July 2008, July 2009, and July 2015 VA provided the Veteran with VA examinations to determine the nature and severity of the Veteran's PTSD disability.  The Veteran was afforded examination for his diabetes disability in July 2012.  As these medical examination reports were written after review of the claims file, an interview with the Veteran, an examination of the Veteran, and contains findings regarding the severity of the Veteran's disabilities, the Board finds that the medical examination reports are adequate for reading purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for a Low Back Disorder

The Veteran was initially denied service connection for a low back disorder in an October 198 rating decision because there was no evidence that the Veteran's back disorder was related to service.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2015) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the October 1985 rating decision became final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the October 1985 rating decision included service treatment records and the Veteran's statements regarding the claimed in service back injury.  See e.g., July 1985 statement in support of claim.  
In support of the current application to reopen service connection for a low back disorder, the new evidence associated with the record since the June 1994 rating decision includes, in pertinent part, an October 2012 VA spine examination report.  This report shows that the Veteran has been diagnosed with lumbar spondylosis and lumbar strain.  The examination report also contains a nexus opinion regarding the etiology of the Veteran's back disorder.  The new evidence also includes outpatient treatment records from the VA Medical Center showing a finding of lumbar spine degenerative joint disease, as well as spondylolisthesis, as early as 2007.

After a review of all the evidence of record, lay and medical, the Board finds that the newly submitted VA treatment records and the October 2012 VA spine examination are new and material as they relate to an unestablished fact (new diagnoses and nexus opinion) necessary to substantiate the claim for service connection for a low back disorder.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411 for the entire initial rating period on appeal.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.
A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015). 

Rating for PTSD

In a rating decision dated in February 2007 the RO granted service connection for PTSD and assigned an evaluation of 50 percent effective April 13, 2005.  The Veteran appealed the assigned rating for his service-connected PTSD, which has been evaluated under the provisions of Diagnostic Code 9411 throughout the appeal period.  38 C.F.R. § 4.130.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD disability more nearly approximates a 70 percent disability rating for the entire initial rating period on appeal.

The evidence includes VA and private psychiatric treatment records dating from May 2006, which show treatment for PTSD symptoms of stress, panic attacks, anxiety, irritability, depressed mood, hypervigilance, feelings of detachment from others, disturbed sleep, flashbacks, and outbursts of anger.

On VA examination in September 2006, the Veteran reported that he was retired from a 30 year post-service career as a firefighter.  He reported that he was married; and that he had been married to the same woman, off and on, since 1965.  He reported that his marital breakups were caused by his drinking and infidelity, and said that he used to drink heavily and get into fights.  He reported that he also lived with his two adopted grandchildren.  He reported that he did not socialize much, but did attend veterans meetings, including POW and MIA meetings, and had a longtime friend who was a fellow firefighter and Vietnam Veteran.  It was also noted that the Veteran had daily and "severe" depression as evidenced by "severe suicidal ideation (monthly)."  The examiner further noted a history of drinking and being a violent womanizer and that since the Veteran quit drinking 10 years ago, his marriage has become relatively stable but he still has intrusive memories, poor sleep, a quick temper and thoughts of violent behavior. He avoids crowds and has no close friends outside of other veterans.

On mental status examination, the Veteran was well groomed, appropriately dressed, alert, verbal, and cooperative.  Speech was well-modulated and non-pressured, and thoughts were logical, linear, appropriate, and well connected to the topic of discussion.  Delusions were absent, but the Veteran had trouble trusting most people.  The Veteran denied any hallucinations since sobriety.  Long and short term memory was good.  Affect was restricted and anxiety and panic symptoms were present, as were neurovegetative symptoms of depression, such as disturbed sleep and anhedonia.  Judgment was good and insight was fair, but impulse control was poor.  The Veteran reported monthly thoughts of not wanting to live.  The GAF score was 55, which the examiner noted was reflective of moderate to serious symptoms including restricted affect, panic, few friends, and conflicts with peers and family.  The examiner added that the Veteran had lost the ability to work closely with others, interact appropriately with family and friends, and enjoy recreational activities.

VA medical records dating from 2007 show treatment for PTSD, with GAF scores ranging from 45 to 65.  See VA treatment records dated from May 2007 to February 2011.

In a Medical Assessment dated in January 2008 a private social worker documented the Veteran as reporting that he was a loner and was easily angered.  The Veteran also reported that he was forgetful and had difficulty sustaining his concentration and staying on task if interrupted several times.  He also complained of recurrent depression, anxiety attacks, recurrent memories of the dead and destruction, avoidant symptoms, including isolation, arousal symptoms, heightened sensitivity to his environment, including sensory illusions in his periphery vision, and occasional spatial disorientation.  Mental status examination found thoughts to be logical and sequential, and no evidence of hallucinations, delusions, psychosis, or thought disorder.  Cognitive functioning was in the high average range, and insight and judgment for normal events was good.  Language was clear, well-modulated, and flowed well.  The social worker then stated that the Veteran's GAF was not over 35. 

In a letter dated in April 2008 an acquaintance wrote that he had met the Veteran at an Alcoholics Anonymous meeting in 1977.  He wrote that the Veteran was unfriendly, skeptical of everyone and everything, and had a volatile temper.  He added that he had seen the Veteran have extreme mood swings. 

In a letter dated in July 2008 a private counselor wrote that she had been treating the Veteran since December 2007.  She wrote that the Veteran was making good progress identifying triggers for his symptoms, but continued to have difficulty with nightmares, exaggerated startle response, overwhelmed feelings, anxiety, and anhedonia. 

On VA examination in July 2008, the Veteran reported that he was in group and individual psychotherapy, and on medication for his PTSD symptoms.  He reported that he was married for the third time to the same woman; that his relationship with her was fair, and that he had a history of domestic violence secondary to alcohol use.  He also reported having one "real good friend" and said that he was involved in a few veterans groups and had taken some veterans to the meetings.  The Veteran also noted that he had attempted suicide in 1973 when he purposely tried to flip his car.  During the examination he complained of sleep disturbances, difficulty concentrating, anger, irritable outbursts, hypervigilance, and an exaggerated startle response.  The examiner noted that the Veteran was casually dressed in disheveled clothes. 

On mental status examination, the Veteran was cooperative, friendly, and oriented, but restless and tense.  Affect was appropriate, and speech was unremarkable. Thought processes and judgment were also unremarkable, and there were no delusions or hallucinations.  Remote, recent, and immediate memory were within normal limits.  The examiner also noted that there was no inappropriate or obsessive/ritualistic behavior, and no suicidal or homicidal ideation.  Impulse control was fair, and the Veteran was easily distracted.  According to the examiner, the degree of severity of the Veteran's PTSD symptoms was mild.  Axis I diagnosis was "PTSD, mild to moderate, chronic; Pain Disorder Associated with both Psychological Factors and a General Medical Condition; Alcohol Dependence self-reported to be in full sustained remission."  Axis II diagnosis was personality disorder, not otherwise specified.  The GAF score was 60.  The examiner explained that "while there are signs and symptoms of PTSD, there are comorbid disorders which also negatively impact upon the [V]eteran's cognitive and psychosocial functioning."  She added that the Veteran's severe personality disorder was independently responsible for impairment in psychosocial adjustment and a lowered quality of life.  She also stated that the Veteran's pain disorder was independently responsible for impairment in his quality of life and results in impairment in psychosocial adjustment making him more irritable and unable to concentrate when he is in pain.  She then stated that the Veteran's PTSD was not productive of total occupational and social impairment or reduced reliability and productivity, but would cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

In a letter dated in April 2009 a private psychologist wrote that he had been seeing the Veteran for nearly a month.  He wrote that the Veteran's nightmares had greatly increased since his evaluation by the private social worker.  He added that the Veteran's "flood of emotions" included uncontrolled crying spells with night sweats and an increase in his vital signs with an overwhelming sense of insecurity and doom, and visual hallucinatory problems.  He also remarked that the Veteran was isolative and forgetful "with a major increase in his depressive and anxiety issues," and averred that the Veteran's GAF was "around 40 to 45." 

In a letter dated in May 2009 a private psychiatrist from the same office as the April 2009 psychologist wrote that the had been under his care since March 2009.  It was noted that the Veteran had PTSD directly related to his military service and that he suffered from "significant impairment and disability in both social and occupational functioning" and that the Veteran was unable to seek or maintain gainful employment. 

In July 2009 the Veteran was afforded another VA PTSD examination.  He reported that he was married and had been for 32 years.  He also reported that he was retired from the fire department and that he had last worked as a trucker in 2008.  During the examination he complained of anxiety, panic attacks, depression, insomnia, increased appetite, crying spells, anhedonia, nightmares, anger, poor short term memory, and some suicidal and homicidal thoughts.  The examiner noted that the evidence included a January 2008 letter from a private social worker and an April 2009 letter from a psychiatric psychologist, and noted the symptoms described, and GAF scores assigned, by those providers. 

On mental status examination, the Veteran was anxious and somewhat hyperactive. Thought processes were logical, coherent and relevant, and the Veteran was articulate, cooperative, well oriented, verbal, well dressed, and well groomed.  Affect was one of excitation, speech was well understood.  Reasoning was good, and he exhibited no psychomotor slowing or agitation.  Verbal comprehension was good, as was concentration.  Axis I diagnosis was PTSD, and Axis II diagnosis was bipolar disorder.  The GAF score was 55.  The examiner noted that the Veteran had threatened to kill his family in the past, but averred that this was "certainly not the product of post-traumatic stress disorder."  The examiner added as follows: 

"This individual's condition is certainly no worse than [when examined] in 2006 and certainly no worse than his current rating of 50%.  It is this examiner's opinion that a great deal of this individual's problems have to do with his poor impulse control and unstable mood characterized by a diagnosis of bipolar disorder.  His post-traumatic stress disorder in [t]his examiner's opinion is a separate issue.  This individual had to be prompted in order to give high-ranking symptoms of post-traumatic stress disorder including intrusive thoughts, startle symptoms and nightmares.  His main symptoms identified in this interview have to do with depression and anger control problems as well as an aversion to crowds." 

In March 2011 the Veteran testified that he had retired from the fire department and from the Air Force Reserves in or around 1997.  He further testified that he was married and had been married, though not continuously, to the same woman since 1965; and that his household included a couple of grandchildren.  He testified that his relationships with his family members was impaired, that he had threatened to kill himself and his family members during a storm a few years back, that he sometimes forgot to write down checks that he wrote, that he took medication for a mood disorder, that he had nightmares/problems sleeping, that he suffered from anxiety and panic attacks, and that he vigilantly "check[ed] the doors because of the grandkids."  He also testified that he did not socialize much since he had retired. The Veteran's son testified that the Veteran had been lying around the house since his retirement, and seemed depressed.

Pursuant to the Board's August 2012 remand, the Veteran was afforded a VA examination in July 2015.  The examiner noted that the Veteran's PTSD symptoms included anxiety, suspiciousness, and mild memory loss.  It was noted that the Veteran's mental condition mildly impacted his ability to work.  The examiner stated that the Veteran's anger management problems may cause interpersonal conflict with some relationships.  A GAF score of 65-70 was assigned and the examiner noted that the Veteran's PTSD resulted in occupation and social impairment due to mild symptoms which decreased work efficiency and the ability to perform occupational tasks.  

In a February 2015 VA counseling note (in Virtual VA), the Veteran reported continued problems sleeping and more anxiety since two boys toilet papered his house.  He also reported having nightmares a couple times a week and getting up to check doors and windows.  The Veteran reported also having a lot of anger.  A GAF score of 55 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's symptoms have remained relatively consistent throughout the entire rating period on appeal.  Specifically, the Board finds that the Veteran's PTSD disability more nearly approximates a 70 percent disability rating for the entire rating period on appeal.  The Veteran has consistently been found to have near-continuous depression and anxiety, avoidant symptoms, hypervigilance, sleep disturbance, and anger and irritability.  He has also endorsed symptoms of suicidal and homicidal ideation.  The Veteran reported that, in the past, he had purposely tried to flip his car over.  During the March 2011 Board hearing, the Veteran testified that his relationships with his family members was impaired, and that he had threatened to kill himself and his family members during a storm a few years back.  He also reported that suffered from anxiety and panic attacks, and that he vigilantly "check[ed] the doors because of the grandkids."  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent rating for the entire initial rating period on appeal.

The Board further finds that, for the entire rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation. Although the Veteran has reported social isolation, the evidence shows that he is involved with family members and in veterans groups, and has at least one close friend.  See, e.g., May 2007 PTSD treatment record.  Moreover, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130. 

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from nightmares, but this is contemplated under sleep impairment listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent and 70 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 50 percent PTSD disability rating.  The Veteran's reported intermittent thoughts of hurting himself and others contemplated under the 70 percent PTSD rating criteria.  Further, the competent and probative evidence of record demonstrates that the Veteran's thought process and communication are within normal limits.  The Veteran does not suffer from hallucinations and he has been found to be able to perform activities of daily living (including maintenance of minimal personal hygiene and handling his own finances).  The Veteran's GAF scores have been considered and they contemplate mild to severe symptoms or mild to severe difficulty in social or occupational functioning.  

For these reasons, the Board finds that the evidence of record does not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 100 percent PTSD disability evaluation is not warranted for the entire initial rating period on appeal.

Rating for Diabetes Mellitus, Type II

The Veteran contends that his diabetes mellitus disability is more severe than what is contemplated by the currently assigned 20 percent disability rating.

The Veteran's diabetes mellitus, type II, has been assigned a 20 percent disability evaluation under Diagnostic Code 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119. 

Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's service-connected diabetes mellitus disability does not more nearly approximate a rating in excess of 20 percent for the entire rating period on appeal.

The evidence includes a VA examination dated in July 2012 which was obtained in connection with his initial claim for service connection for diabetes mellitus.  The examiner confirmed a diagnosis of type II diabetes mellitus and noted that the Veteran's treatment included a restricted diet and an oral hypoglycemic agent.  It was specifically indicated that the Veteran did not require the regulation of activities as part of the medical management of his diabetes.  The examiner also noted that the Veteran did not have diabetic peripheral neuropathy, diabetic neuropathy, or diabetic retinopathy.  The examiner also stated that the Veteran had brawny hyperpigmentation of the skin of the bilateral lower extremities that were related to his diabetes disability.

In an October 2012 VA skin examination, the Veteran was diagnosed with dermatitis or eczema.  It was noted that the Veteran began having discoloration or hyperpigmentation of the skin of the bilateral lower extremities as a result of his diabetes.  However, the examiner noted that the Veteran did not currently have any sign of dermatis on examination and the Veteran stated that since he started taking oral hypoglycemics the skin condition had improved.  

VA treatment records reflect a continued diagnosis and treatment for diabetes; however, these record do not show that the Veteran requires regulation of activities.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's diabetes mellitus disability requires both a hypoglycemic agent and a restricted diet, but has not been shown to require regulation of activities.  Therefore, the Board finds that the weight of the evidence currently of record does not demonstrate that the Veteran had been found to require regulation of activities as a result of his diabetes mellitus disability.  For these reasons, the Board finds that the Veteran's diabetes mellitus disability does not more nearly approximates the next higher 40 percent evaluation.

The Board has also considered whether a separate rating is warranted for any complications associated with the Veteran's diabetes mellitus disability.  See Note (1) to Diagnostic Code 7913 (compensable complications of diabetes are to be rated separately).

The Veteran was diagnosed with a skin disorder as secondary to his diabetes disability during the July 2012 VA examination report.  The July 2012 VA examiner did not discuss the severity of the Veteran's skin disorder, to include the percentage of the area affected.  Three months later, the Veteran was afforded a VA skin examination in October 2012 to assist in determining the nature and severity of any skin disorder.  The VA examiner noted that the Veteran began having skin discoloration of the bilateral lower extremities that were noted to have been caused by his diabetes disability.  However, the examiner noted that the Veteran did not currently have any signs of dermatitis on examination and the Veteran specifically reported that the skin condition had improved since he started taking oral hypoglycemics.  

The Board finds that the Veteran has been diagnosed with a skin disorder as related to his service-connected diabetes disability during the appeal period.  However, the Board finds that the Veteran's skin disorder, diagnosed as dermatitis, is a noncompensable complications associated with his diabetes disability.  

Diagnostic Code 7806 affords a compensable rating for dermatitis that effects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.  

As discussed by the October 2012 VA skin examiner, the Veteran did not have any signs of dermatitis on examination and the Veteran specifically reported that the skin condition had improved since he started taking oral hypoglycemics.  The Veteran has also not been shown to be using intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  As noted above, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See Note (1) to Diagnostic Code 7913.  As such, the Board finds that a separate compensable rating for the Veteran's skin disorder is not warranted.  

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted. An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's PTSD disability.  The Veteran's PTSD symptoms have been manifested by occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, and mood, due to such symptoms as: near-continuous depression and anxiety, avoidant symptoms, hypervigilance, sleep disturbance, anger and irritability, and intermittent suicidal and homicidal ideation.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

A comparison between the level of severity and symptomatology of the Veteran's diabetes symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's oral hypoglycemic treatment and restrictive diet.

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened. 

For the entire initial rating period on appeal, the criteria for a 70 percent rating, but no higher, for PTSD is granted.  

A rating in excess of 20 percent for type II diabetes mellitus is denied.  


REMAND

Service Connection for Low Back Disorder

The Veteran contends that he injured his low back in service in 1968 after falling into a bunker during a mortar attack.  The Veteran maintains that his current lumbar spine diagnoses are related to the in-service injury.

Initially, the Board finds that the Veteran has been diagnosed with lumbar spine lumbar spine degenerative disc disease and degenerative arthritis.  See January 2008 VA treatment record discussing x-ray results.  The Veteran has also been diagnosed with lumbar spondylosis and lumbar strain.  See October 2012 VA spine examination report.  

In July 1985 statement in support of claim, the Veteran noted that he saw a chiropractor once a month for his back pain.  It does not appear that these medical records have been requested and associated with the claims file.  Accordingly, a remand is warranted.

Further, the Veteran was afforded a VA spine examination in October 2012.  During the evaluation, the Veteran reported that he first injured his back in service in February 1968 after falling into a bunker during a mortar attack.  The examiner performed a physical examination and diagnosed the Veteran with lumbar spondylosis, lumbar strain, and arthritis, confirmed by x-ray.  The examiner then opined that the Veteran's lumbar spine conditions were less likely than not related to service.  In support of this opinion, the examiner stated that the Veteran's separation examination report was positive for complaints of back pain; however, the report also stated that it had "cleared."  Moreover, the examiner noted that there was no chronicity after military during the presumptive period.  The examiner further stated that the Veteran's spondylosis was at least as likely as not caused by numerous other factors, including weight, age, and employment as a fire fighter for over 20 years.  Further, the examiner noted that there was "no documentation of him being treated for his back other than separation exam complaint of pain."  

As noted above, the Veteran reported in July 1985 that he had received care (chiropractic treatment) after service separation for his back pain.  As such, a new VA examination should be obtained after all outstanding treatment records are associated with the claims file. 

TDIU

The Board's remand regarding the claim for service connection for a back disorder could have an outcome regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issue being remanded, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the name and location of the medical providers where he received treatment for his back disorder, to include any chiropractic care.  The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment, if necessary.

2.  Obtain updated VA treatment records and associate them with the electronic claims file.

3.  Then, schedule the Veteran for a VA spine examination to assist in determining the etiology of his currently diagnosed lumbar spine disorder.  The evidence of record must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's currently diagnosed lumbar spine disorders, to include arthritis, had its onset during service or is related to any in-service disease, event, or injury.  

	The examiner must provide reasons for any opinion given.

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


